As filed with the Securities and Exchange Commission on December 5, 2016 Registration No. 333-213774 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation or Classification Code Number) Identification No.) Organization) 3360 Martin Farm Road, Suite 100 Suwanee, Georgia 30024 (770) 419-7525 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kevin A. Richardson, II Acting Chief Executive Officer SANUWAVE Health, Inc. 3360 Martin Farm Road, Suite 100 Suwanee, Georgia 30024 (770) 419-7525 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including communications sent to agent for service, should be sent to: John C. Ethridge, Jr., Esq.
